DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner notes with respect to Claim 4; Claim 4 recites a contingent limitation that may or may not be performed.  The examiner has interepted that the limitation is performed with respect to the contingency (i.e., if statement); however the examiner does suggest the contingency be “clarified” in in order to avoid rejections that may not involve the contingent features. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US 2018/0276663 A1) in view of Moshrefi et al. (US 2014/0180777 A1).

Regarding Claim 1, and similarly Claim 4.
Arora discloses a system for transacting in an environment with intermittent connectivity via a network backbone to a blockchain (Abstract and [0021] - A user of the sending computing device 102 and a user of the receiving computing device 104 may agree on an electronic transaction to be conducted via the blockchain network 108. In an exemplary embodiment, the receiving computing device 104 may not have an active connection to the blockchain network 108, or, in some instances, may lack an active internet connection, at the time of data transfer between the sending computing device 102 and the receiving computing device 104), comprising:
a ... device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor (FIG. 1 and [0021] – ...the receiving device), cause the processor to:
...
conduct a transaction with [a] device via [a] network (Abstract and FIG. 1 and [0021] - A user of the sending computing device 102 and a user of the receiving computing device 104 may agree on an electronic transaction to be conducted via the blockchain network 108. In an exemplary embodiment, the receiving computing device 104 may not have an active connection to the blockchain network 108, or, in some instances, may lack an active internet connection, at the time of data transfer between the sending computing device 102 and the receiving computing device 104),; 
(FIG. 1 and FIG. 3B – Blockchain Transaction “322”and [0026] -The receiving computing device 104 may receive the signed transaction value. The receiving computing device 104 may then proceed to upload the signed transaction value to a blockchain node 106 in the blockchain network 108 the next time an active connection to the blockchain network 108 is established); and 
when feasible, send the record of the transaction to the transaction blockchain (FIG. 1 and FIG. 3B and [0026] -The receiving computing device 104 may receive the signed transaction value. The receiving computing device 104 may then proceed to upload the signed transaction value to a blockchain node 106 in the blockchain network 108 the next time an active connection to the blockchain network 108 is established).
Arora fails to explicitly disclose a system ..., comprising: 
a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: 
transmit a set of credentials for an ad hoc network to a buyer device; 
establish a private peer-to-peer ad hoc network connection with the buyer device; 
conduct a transaction with the buyer device via the private peer-to-peer ad hoc network.
However, in an analogous art, Moshrefi teaches a system ... (Moshrefi, FIG. 1), comprising: 
a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming (Moshrefi, FIG. 1 and FIG. 2), cause the processor to: 
transmit a set of credentials for an ad hoc network to a buyer device (Moshrefi, [0044] - For example, the link module 203 may transmit, over data network 109, a SMS message (or e-mail) indicating a WIFI or BLUETOOTH login credentials to an access POS system 107a using mobile device 105a); 
establish a private peer-to-peer ad hoc network connection with the buyer device (Moshrefi, [0044] - Additionally, once mobile device 105a is within a range of an access point for POS system 107a, a link 103a connecting mobile device 105a to POS system 107a may be established using the WIFI or BLUETOOTH login credentials); 
conduct a transaction with the buyer device via the private peer-to-peer ad hoc network (Moshrefi, [0041]-[0042] - ...transaction module 209 initiates an encrypted transmission from mobile device 105a to POS system 107a indicating an authorization code sequence to charge a price to a user and payment information, such as a credit card number, bank account number, service provider account number, and the like.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moshrefi to the sending/receiving devices of Arora to include disclose a system ..., comprising: a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: transmit a set of credentials for an ad hoc network to a buyer device;  establish a private peer-to-peer ad hoc network connection with the buyer device; conduct a transaction with the buyer device via the private peer-to-peer ad hoc network.
(Moshrefi, [0002]).

Regarding Claim 3 and 6;
Arora and Moshrefi disclose the system to Claim 1.
Arora further discloses wherein either or both of the “buyer” (i.e., sender) and “merchant” (i.e., receiving) devices are anti tamper-hardened devices ([0017] and [0033] - The memory 210 may include, for example, encryption keys and algorithms, communication protocols and standards, data formatting standards and protocols, program code for modules and application programs of the processing device, and other data that may be suitable for use...).
Moshrefi further teaches wherein either or both of the buyer and merchant devices are anti tamper-hardened devices ([0041] - Additionally or alternatively, link module 203 initiates a secure path to carry data, for example, by use of a tunneling protocol, between mobile device 105a and 107a. For instance, the mobile device 105a may, using a tunneling protocol, may exchange data with POS system 107a via, for instance, the WIFI access point for the POS system 107a, data network 109, wireless network 113, and the like and [0042] - In yet another example, transaction module 209 initiates an encrypted transmission from mobile device 105a to POS system 107a indicating an authorization code sequence to charge a price to a user and payment information, such as a credit card number, bank account number, service provider account number, and the like).

2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US 2018/0276663 A1) in view of Moshrefi et al. (US 2014/0180777 A1) in view of Johnson et al. (US 2018/0315035 A1) as evidenced by provisional application 62/491,763 filed on 04/28/2017.

Regarding Claim 2, and similarly Claim 5;
Arora and Moshrefi disclose the system to Claim 1.
Aurora further discloses concepts of ...transmits an encrypted copy of each recorded transaction that has not been transmitted to the transaction blockchain... and for transmission to the transaction blockchain by [a] device (FIG. 3B and [0026].).
Moshrefi further teaches concepts wherein each time the merchant device encounters another ... device on a peer-to-peer network... (Moshrefi, [0044]).
	Arora and Moshrefi fail to explicitly disclose wherein ... the merchant device “encounters” another known, trusted device on a peer-to-peer network, it transmits an ... copy of each recorded transaction that has not been transmitted ... to the known, trusted device for transmission to the .... by the known, trusted device.
However, in analogous art, Johnson, as supported by its provisional application 62/491,763 teaches wherein ... the merchant device “communicates with” another known, trusted device on a peer-to-peer network, it transmits an ... copy of each recorded transaction that has not been transmitted to the “cloud based architecture” to the known, trusted device for transmission to the “cloud based architecture” by the known, trusted device (Johnson, Provisional, Page 4, lines 9-11 – one or more point of sale devices are operable in communication with each other (e.g., in a peer to peer network), and one point of sale device is indicated as the master point of sale device and page 4, lines 24-page 5, lines 5 – ...one or more peer clients (point of sale devices) to be shared, and temporally and saved on one or more point of sale devices while the cloud based architecture serves cannot be reached and page 8, lines 22-24 – Peer Replication Push... it initiates push replication with 1-N peer clients).  The examiner notes Johnson explains that a device can fail or is erased before all transactions can be posted to the cloud-based architected, see page 5, lines 4-6, thus in such in instance if the merchant device fails the trusted device on the peer-to-peer network would replicate such data to the cloud-based architected.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Johnson to the p2p network and blockchain of Arora and Moshrefi include wherein ... the merchant device “communicates with” another known, trusted device on a peer-to-peer network, it transmits an ... copy of each recorded transaction that has not been transmitted to the “cloud based architecture” to the known, trusted device for transmission to the “cloud based architecture” by the known, trusted device.
One would have been motivated to combine the teachings of Johnson to Arora and Moshrefi to do so as it allows an extra layer of reliance to reduce the chance of transactions getting lost (Johnson, Provisional, page 5, lines 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627